Citation Nr: 0832278	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-27 344	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION


The veteran served on active duty from November 1962 to 
November 1964, and February 1965 to May 1966.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefit sought on appeal.  
	
In January 2005 and June 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.



FINDING OF FACT

The veteran's hypertension was not manifested in service, is 
not shown to be causally or etiologically related to active 
service, and is not shown to have manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hypertension.  At 
the outset, the Board notes that certain diseases, chronic in 
nature, may be presumed to have been incurred in service, if 
the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Hypertension has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  However, the Board finds that 
the veteran is not entitled to presumptive service connection 
for hypertension.  The earliest post-service medical 
treatment records are dated from the 1970's, and the veteran 
was separated from active duty in 1966.  Because no diagnosis 
of hypertension was made within one year of the veteran's 
service separation, the presumption for service connection 
for chronic diseases does not apply.  §§ 3.307(a)(3), 
3.309(a).  
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, a current diagnosis of hypertension has been 
established most recently by a VA examination of March 2008.  
However, the veteran's service medical records do not show 
any complaints of or treatment pertaining to hypertension.  
Hypertension means persistently high arterial blood pressure. 
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some medical 
authorities the threshold is a systolic pressure of 140 and a 
diastolic pressure of 90. Dorland's Illustrated Medical 
Dictionary 889 (30th ed. 2003). See also 38 C.F.R. § 4.104, 
Diagnostic Code 7101, defining what is a compensable degree 
of hypertension for VA rating purposes.  At the time of the 
veteran's pre-induction examination in 1962, his blood 
pressure was 130/70.  At the time of his 1964 separation 
examination, his blood pressure was 126/68.  On re-entry into 
service in 1965 the veteran's blood pressure was 130/88.  At 
his final separation examination in 1966, his blood pressure 
was 120/70.  None of these readings constitute hypertension 
for VA purposes.  The veteran's service treatment records are 
also devoid of any diagnosis of hypertension or supportive 
blood pressure readings.  While the veteran did complain of 
chest pains on a number of occasions in service, a diagnosis 
of hypertension is not included in any of the records.  

In addition, the only nexus opinion of record is that of the 
March 2008 VA examiner, who, upon review of the veteran's 
service medical records, concluded, "it is less likely that 
the veteran had sustained hypertension in the service."  The 
examiner noted the absence of any diagnoses of hypertension 
or of cluster headaches, which the veteran contends were a 
manifestation of his hypertension at the time.  The examiner 
noted the one "borderline blood pressure" reading of 
130/88, but otherwise found an absence of any indication of 
hypertension in service.  The examiner attributed the 
veteran's current hypertension to his coronary artery 
disease, peripheral vascular disease, and hypertensive 
retinopathy and lacunar infarct, stating the conditions are 
"at least as likely as not related to hypertension."  He 
also mentioned the veteran's cardiovascular risk factors of 
tobacco abuse and hyperlipidemia as possible causes of the 
veteran's hypertension.  There are also no positive nexus 
opinions of record linking the veteran's current hypertension 
to active duty.  While a number of VA examinations have been 
conducted over the nears, none other than the March 2008 
examination provide any nexus opinion, positive or negative, 
linking the veteran's current condition and service.  For all 
of these reasons, service connection is not warranted.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his hypertension 
is related to service.  However, the veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.  The 
veteran's claim must be denied.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005 and June 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of June 2007 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing and was afforded multiple VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for hypertension is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


